Citation Nr: 1548564	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Appellant served in the Army National Guard of Missouri between February 1982 and February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Appellant's right inguinal hernia is not related to a disease or injury incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right inguinal hernia have not been met. 38 U.S.C.A. §§ 101, 1101, 1131 (West 2015); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of (1) the information and evidence not of record that is necessary to substantiate the claim, (2) which portion of that information and evidence, if any, that the claimant is expected to provide and, (3) which portion of that information and evidence, if any, that VA will seek to obtain. 38 U.S.C. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession pertaining to the claim. See Pelegrini, 18 Vet. App. at 120.  

In this case, adequate notice was provided to the Appellant in August 2011.  Further requests for relevant information and documents were made in December 2011, February 2012, July 2012, and August 2012.  The Appellant was afforded a relevant VA medical examination in May 2012, and the VA medical examiner's opinion is part of the claims file.  Neither the Appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; rather, the Appellant stated in July 2012 that that he was not aware of the existence of any additional, relevant records which were not already part of the claims file.  All available, relevant, and adequately identified treatment records have been associated with the claims file.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As such, the Board finds that adequate attempts have been made to obtain complete records regarding the Appellant's claim.  The duty to assist has been met and appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Generally, entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order to establish basic eligibility and satisfy the second element of the test for a claim for a service connected disability,  the individual with respect to whom the benefit is claimed must be a "veteran" with qualifying service.  See 38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.  "Veteran" means a person who served in "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  In turn, "active military, naval, or air service" includes, in relevant part, (A) active duty; (B) any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (C) any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  INACDUTRA includes duty other than full-time duty performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  

In this case, the Appellant has a current diagnosis of a right inguinal hernia as established by a May 2012 VA medical examination, and has therefore established the existence of a present disability.  The Appellant claims that his right inguinal hernia is the result of an incident which occurred during his training with the National Guard in the summer of 1985. See June 2011 Informal Claim.  

The Appellant's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that he served in the U.S. Army National Guard between April and September 1982 when he was released from "ADT," or Active Duty for Training.  The Appellant's NGB Form 22, National Guard Report of Separation and Record of Service, indicates that the Appellant had periods of inactive duty for training in the Army National Guard of Missouri between February 1982 and February 1988.  As noted, service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA) or an injury incurred during inactive duty for training (INACDUTRA). See 38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6 (2015).  As such, the Appellant may be entitled to benefits for his currently diagnosed right inguinal hernia if it is established that the hernia resulted from an injury incurred during his periods of active and inactive duty for training with the National Guard between 1982 and 1988.

As noted, the Appellant claims that he originally developed a hernia while on active duty for training during the summer of 1985.  The Appellant's NGB Form 23, Army National Guard Retirement Credits Record, indicates that the Appellant served on active duty for training in the U.S. Army National Guard between 1982 and 1988 on the following dates: March 4-19, 1983, June 16-30, 1984,  November 5-8, 1984, April 29-May 9, 1985, May 25-June 9, 1985, April 3-4, 1986, and July 12-26, 1986.  The Appellant's service treatment records dated May 29, 1985 reference treatment for "some kind of rupture in the groin area x 1 year ago," and service treatment records dated December 1986 reference a "reducible, slight groin hernia  - right, nonpainful."  The Appellant's prior service treatment records from 1982 through 1984, and specifically during his service in June 1984 on or about the time the hernia apparently originally manifested itself, do not reveal any complaint, diagnosis, or treatment for a hernia, or any complaint or treatment relating to any incident which may have caused the Appellant to develop a hernia.  

While the Appellant's service treatment records indicate that the Appellant received treatment for an already existing hernia, which ostensibly occurred one year prior to the May 1985 treatment, these service treatment records do not lend credence to, and rather contradict, the Appellant's assertion that he developed a hernia in the summer of 1985 while on ACDUTRA. The absence of any contemporaneous service treatment records indicating that the Appellant incurred a hernia in service prior to May 1985 is probative.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Similarly, the lay testimony in the record which is contradicted by the service treatment record is afforded lesser probative value. See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).  As such, the lay testimony in the record asserting that the Appellant's hernia occurred on active duty in 1985, which is offered, with the exception of the Appellant and his wife, by persons who met the Appellant at least a decade after 1985, is afforded a lesser probative value than the contradictory service treatment records.  Furthermore, while the Appellant has not claimed entitlement to service connection for his hernia on the basis that it was aggravated during service, the Board notes that the Appellant's service treatment records dated December 1986 reference only a "slight," "nonpainful" right groin hernia, and therefore do not indicate any worsening of the hernia during service after its initial onset.  

Regarding the May 2012 VA medical examination confirming the Appellant's diagnosis of a right inguinal hernia, the Board notes that the VA medical examiner concluded that the Appellant's hernia condition was "at least as likely as not" incurred in or caused by the claimed in-service injury event or illness based on the rationale that "onset of hernia well documented in [Service Medical Record]."  However, as noted supra, the Appellant's service treatment records do not reference any in-service treatment relating to the onset of Appellant's hernia.  As such, the proffered conclusion is apparently based solely on an inaccurate factual predicate and is therefore without basis and of no probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

As such, the preponderance of the evidence is against finding that the Appellant's right inguinal hernia is etiologically related to service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to grant the Appellant's claim.




ORDER

Entitlement to service connection for a right inguinal hernia is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


